WOLF, Judge.
The appellant raises two issues on appeal. We affirm the trial court’s decision to deny the appellant's requested jury instruction on temporary possession of a weapon. We also find no merit in the appellant’s attacks on the nality of section 775.084, Florida Statutes (Supp.1988). Pittman v. State, 570 So.2d 1045 (Fla. 1st DCA 1990); Arnold v. State, 566 So.2d 37 (Fla. 2nd DCA 1990); Johnson v. State, 564 So.2d 1174 (Fla. 4th DCA 1990); King v. State, 557 So.2d 899 (Fla. 5th *202DCA), rev. denied, 564 So.2d 1086 (Fla.1990).
SMITH and BARFIELD, JJ., concur.